DETAILED ACTION
This action is in response to amendments received 6/16/2022.  Claims 1-5, 7-19, 22-25 and 27-28 were amended.  No new claims were added.  Claims 6 and 21 were cancelled.  Claims 1-5, 7-20 and 22-28 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in pages 12-18 of their Remarks, filed 6/16/2022, with respect to Claims 1-4, 9-13, 15-20, 24 and 26-28 as being rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749); Claim 5 as being rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749), as applied to claims 1 and 18, further in view of Stroud (US 2017/0134889); Claims 6-8 and 21-23 as being rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749), as applied to claims 1 and 18, further in view of Herwono (US 2009/0287922); Claims 14 and 25 as being rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749), as applied to claims 1 and 18, further in view of Pflugh (US 2017/0332942), and Claim 28 as being rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) in view of John Padgette et al., Guide to Bluetooth Security, NIST Special Publication 800-121, Revision 2 (May 2017) (available at https://nvlpubs.nist.gov/nistpubs/SpecialPublications/NIST.SP.800-121r2.pdf) (hereafter Padgette) and Yun (US 2015/0156749), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-20 and 22-28 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 18 and 28 are allowed for reasons explained by Applicant in pages 12-18 of their Remarks, filed 6/16/2022, and for reasons explained below: 
Newly amended independent claims 1, 18 and 28 are allowed because the closest identified prior comprising Schilling (US 2017/0312530) and Yun (US 2015/0156749), alone or in combination, fails to anticipate or render obvious the claimed invention.    
Schilling (prior art on the record) teaches a method for managing an implantable medical device (IMD) operations while transitioning between different modes comprising a disabled mode, a first advertising mode and a second advertising mode.  Communications in a first mode of the different modes can be performed according to RF-telemetry communication protocols other than BLE while communications in a second additional mode from the different modes can be performed according to BLE low energy communication protocols or induction-based protocols.  A secure communication link between the IMD and an external device can be established using induction or low energy BLE communication protocol to transmit AES keys at minimized power consumption.   
Yun (prior art on the record) teaches a method for reducing costs for transmitting and receiving signals by switching between complementary radio systems in order to minimize power consumption.
None of the prior art of record cited above teaches all the combination of non-obvious features of claims 1, 18 and 28 of the present invention: 
“receiving, by signal reception circuitry of a first device configured to receive communications transmitted according to at least a first communication protocol, a first signal from one or more external devices according to the first communication protocol; in response to receiving the first signal, transmitting, via communication circuitry configured to send communications and receive communications according to at least a second communication protocol different from the first communication protocol, a second signal including a set of advertisements according to the second communication protocol;”
“in response to transmitting the second signal including the set of advertisements, receiving, by processing circuitry electrically coupled to the signal reception circuitry and the communication circuitry, a first set of random data from the one or more external devices according to the second communication protocol;” 
“generating, by the processing circuitry, a second set of random data; transmitting, by the processing circuitry, the second set of random data, a challenge, and a first encryption key to the one or more external devices according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude, wherein the first encryption key is encrypted, and wherein the challenge is not encrypted;”
“calculating, by the processing circuitry based on the first set of random data, the second set of random data, and the first encryption key, a second encryption key; receiving, by the processing circuitry from the one or more external devices, the challenge according to the second communication protocol, wherein the challenge is encrypted;”
“decrypting, by the processing circuitry, the challenge using the second encryption key; verifying, by the processing circuitry, the challenge by comparing the decrypted challenge with the transmitted challenge; and transmitting, by the processing circuitry to the one or more external devices according to the second communication protocol, a verification signal which confirms that the challenge is verified and establishes a secure link between the device and the one or more external devices according to the second communication protocol, wherein communications transmitted over the established secure link are according to the second communication protocol at the second power magnitude.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-5, 7-20 and 22-28 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438